Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 15 June 2021 is acknowledged.

Priority
As discussed in the Office Action of July 2020, the effective filing date for the instantly claimed method is the filing date of the PCT i.e. 3 May 2005.

Status of the Claims
This action is in response to papers filed 29 January 2021 in which claims 24, 30, 34, 42 were amended, claims 25-29, 35-39 were canceled and claims 44-52 were added. The amendments have been thoroughly reviewed and entered. 
This action is further in response to paper filed 15 June 2021 in which claims 34, 40-43, 49-52 were canceled and claims 53-62 were added.  The amendments have been thoroughly reviewed and entered.
The rejections in the Office Action dated 31 July 2020 are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.

	Claims 24, 30-33, 44-46, 53-62 are under prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 30, 32-33, 44, 47-48, 55, 57-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aritomi et al (2003/0073110, published 17 April 2003) in view of Baker (IDS: 9/19)(WO 02/48164), Bruce et al (WO 94/11103, published 26 May 1994) and/or Backus et al (USP 5,582,988, issued 10 December 1996).
	Regarding Claims 24 and 44, Aritomi teaches a device comprising a release solution reservoir (7-R4), a wash solution reservoir (7-R2/R3), a pressure generator (7-P1-3), an outlet opening (7-W3) and an external heat source (7-H1) associated with the device (see Fig. 7 and related text).   

Aritomi teaches nucleic acid capture solution at pH 6.4 and elution solution comprising H2O but is silent regarding surface properties (e.g. cationic) of the particles and is silent regarding the pH of the release and wash solutions.  
However, magnetic particles having surface polycations and solutions of differing pH were well-known in the art as taught by Baker (e.g. Abstract).
Baker teaches a method comprising retaining polynucleotides on a plurality of binding particles, the particles having a polycationic substance (e.g. polyhistidine, paragraph spanning page 18-19) wherein the sample has a volume of 1ml and the binding conditions includes a pH of about or less than 9.5 (e.g. pH 5, page 9, lines 5-7) and releasing the polynucleotides under a second set of conditions that includes increased pH of about 10 (e.g. page 7, lines 10-23) and increased temperature (page 8, lines 6-12)(see Example 1-2, pages 30-31).

Additionally, Backus teaches a method of capturing nucleic acids onto a cationic support and releasing the nucleic acids in from the support in the presence of heat and at differing pH whereby PCR-ready nucleic acids are obtained (e.g. Example 3, claims 1-3).
Because Aritomi is silent regarding properties of the magnetic particles, the artisan would have reasonably looked to the prior art (e.g. Baker, Bruce or Backus) for guidance and utilized the well-known cationic particles, differing pH and heat for the expected benefit of extracting nucleic acids from complex mixtures using simple techniques as taught by Bruce (e.g. paragraph spanning pages 1-2) and obtaining PCR-ready nucleic acids as taught by Backus.
Regarding Claim 30, Aritomi moves the wash solution through the processing regions prior to the release solution (e.g. Example 7).
Regarding Claim 32, Aritomi teaches the device is automated for isolating nucleic acids (e.g. ¶ 12-21) wherein the device comprises an associated heat source (e.g. Example 7).  It would have been obvious to the ordinary artisan that the automated nucleic isolation using a heat source would have controlled the heat source within the automated process.  

Regarding Claim 47, Aritomi teaches the valves prevent reflux of gas or liquid (¶ 91).  Because the valve prevent gas or liquid escape, the valves would prevent evaporation.  Furthermore, it is noted that the specification does not provide any limiting definition for valves that prevent evaporation.  Therefore the valves of Aritomi are reasonably encompassed by the broadly defined invention.
Regarding Claim 48, Aritomi teaches at least two portions of the device are heated (e.g. original claims 28-29).
Regarding Claim 55, Aritomi teaches volumes of 100 µl to 1ml (¶ 69).  
Regarding Claim 57, Aritomi teaches valve opening to release wash solution (Example 7).
Regarding Claim 58, Backus teaches the elution uses NaOH (Example 3).


Claims 24, 30, 32-33, 44-48, 53, 55-58, 61-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aritomi et al (2003/0073110, published 17 April 2003) in view of Baker (IDS: 9/19)(WO 02/48164), Bruce et al (WO 94/11103, published 26 May 1994) and/or Backus et al (USP 5,582,988, issued 10 December 1996) as applied to Claim 24 above and further in view of McMillan et al (2002/0039783, published 4 April 2002) and/or Chen et al (2004/0161788, published 19 August 2004).

Regarding Claims 45-46, 61-62, Aritomi teaches the release solution reservoir comprises 500µl H2O ¶ 286) and using a 5µl portion of the elutate for PCR (e.g. Example 7).  Aritomi further teaches solutions fed into the device are “preferably 100µl or less” (¶ 69).   Aritomi does not specifically define how much of the release solution is used to elute the nucleic acids.   However, because the reference is specifically interested in small volumes for PCR, it would have been obvious to the ordinary artisan to use a small portion of the release solution, at least initially, so as to avoid unnecessary dilution of the eluted sample. 
Furthermore, McMillan teaches a similar method wherein an analyte is concentrated from a large sample volume and teaches that a preferred reservoir of elution solution containing 0.1-25µl enables concentration factors of 100 or greater (¶ 161).  Additionally, Chen teaches a similar method wherein the elution buffer has a defined volume of 80 µl (Example 1). 
Therefore the ordinary artisan would have reasonably applied the elution volumes of McMillan and/or Chen to the method of Aritomi so as to concentrate the nucleic acids in small volumes as desired in the art. 
Regarding Claim 53, Aritomi teaches the valves are closed to seal the flow-path (e.g. ¶ 91) but does not specifically teach a cap. Bruce teaches the method uses an Eppendorf tube with a cap (Example 5).   McMillan teaches the method uses a cap on and flow path (e.g. ¶ 197).   And Chen teaches the method uses a cap so as to prevent contamination (¶ 17).   Therefore, one of ordinary skill would have reasonably provided 
Regarding Claim 56, Aritomi teaches the wash buffer comprises ethanol (Example 1). Baker teaches the wash buffer includes MES, EDTA and Tween (Examples 1-2).  Bruce teaches wash buffer comprises water (Example 5).  McMillan teaches wash buffers of varying pH and ionic strength are used including Tris, EDTA, detergents, etc. (e.g. ¶ 72, ¶ 86).  And Chen teaches the wash buffer comprises ethanol, and Tris (Example 1).  
While the references do not teach the specific combination recited in the claim, one of ordinary skill would have reasonably used routine experimentation and well-known wash reagents to derive the best washing buffer for the sample to be analyzed to thereby optimize the method for desired results. 
It is noted that In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum by routine experimentation.  


Claims 24, 30-33, 44, 47-48, 55, 57-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aritomi et al (2003/0073110, published 17 April 2003) in view of Baker (IDS: 9/19)(WO 02/48164), Bruce et al (WO 94/11103, published 26 May 1994) and/or Backus et al (USP 5,582,988, issued 10 December 1996) as applied to Claim 24 above and further in view of Arnold (U.S. Patent No. 5,599,667 issued 4 February 1997).

However, Arnold teaches contacting a sample with a plurality of polynucleotide binding particles configured to bind polynucleotides as compared to PCR inhibitors (e.g. mucosal compounds found in sputum) wherein the particles are amine functionalized (e.g. polyethylene amine or poly-D-lysine, Column 9, lines 11-27, Example 16) wherein the polycationic supports rapidly and selectively bind long polynucleotides from crude samples (Column 4, lines 40-67). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to apply the surface coating of Arnold to the particles of Aritomi, Bruce and/or Baker. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success based on the capture properties desired by Aritomi, Bruce and/or Baker. The artisan would have been further motivated to use the polycationic modification of Arnold for the expected benefit of rapid isolation and purification of long polynucleotides based on length and charge as desired in the art (Arnold, Column 4, lines 40-67).


s 24, 30, 32-33, 44, 47-48, 54-55, 57-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aritomi et al (2003/0073110, published 17 April 2003) in view of Baker (IDS: 9/19)(WO 02/48164), Bruce et al (WO 94/11103, published 26 May 1994) and/or Backus et al (USP 5,582,988, issued 10 December 1996) as applied to Claim 24 above and further in view of Terbrueggen et al (2004/0053290, published 18 March 2004).
Regarding Claims 24, 30, 32-33, 44, 47-48, 54-55, 57-60, Aritomi, Baker, Bruce and/or Backus teach the method of Claims 24, 30, 32-33, 44, 47-48, 55, 57-58 as discussed above.   Aritomi teaches the device comprises valves for controlling flow within the device but is not limited in the type of valve used (e.g. ¶ 91).   Aritomi also teaches gas pressure for moving fluids through the flowpath but does not heating gas to provide the pressure as defined by Claims 59-60 and does not teach heat-actuated valves as defined by Claim 54. 
 However, using heat to control both valves and pressure was well-known in the art as taught by Terbrueggen.
Terbrueggen teaches a device for transporting nucleic acids fluids using valves and pumps wherein heated air and thermally-actuated valves are preferred (e.g. ¶ 103-105 and ¶ 116-122).
Because Aritomi is interested in transporting nucleic acid sample, one of ordinary skill would have reasonably utilized the preferred pumps and valves of Terbrueggen in the method of Aritomi based on the explicit teaching of the preferred techniques. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 24, 30-33, 44-46, 53-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,852,862 in view of Chen et al 2004/0161788, published 19 August 2004).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods for processing polynucleotides comprising steps of contacting a sample with polycationic polyamine-coated particles to bind the polynucleotides under a first set of conditions and releasing the polynucleotides at a second set of conditions. 
The claim sets differ in that the instant claims are further drawn to processing the sample within a microfluidic device. 
However Chen teaches a self-contained microfluidic method wherein the nucleic acids are eluted from affinity particles and transferred to an amplification chamber for amplification and detection (¶ 78) wherein the self-contained nucleic acid manipulation eliminates sample contamination. (e.g. ¶ 17).   Therefore one of ordinary skill would have reasonably utilized the modified the patent methods utilizing a self-contained 
The claim sets further differ in that the patented methods are further drawn to particle volume and ratio of starting to releasing volumes.  However, the open claim language "comprising" of the instant claims encompasses the additional elements of the patent.  Therefore the instant claims are generic to the patent claims.
The courts have stated that a genus is obvious in view of the teaching of a species  see Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); and In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  
Therefore the instant claims are generic to and not patentably distinct from the patent claims.



Claims 24, 30-33, 44-46, 53-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,364,456 in view of Chen et al 2004/0161788, published 19 August 2004).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods for processing polynucleotides comprising steps of contacting a sample with polycationic polyamine-coated particles to bind the polynucleotides under a first set of conditions and releasing the polynucleotides at a second set of conditions. The claim sets differ in that the instant claims are further drawn to processing the sample within a microfluidic device. 

The claims sets differ in that the patented methods are further drawn to particle volume and ratio of starting to releasing volumes.  However, the open claim language "comprising" of the instant claims encompasses the additional elements of the patent.  Therefore the instant claims are generic to the patent claims.




Claims 24, 30-33, 44-46, 53-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,443,088 in view of Chen et al 2004/0161788, published 19 August 2004).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods for processing polynucleotides comprising steps of contacting a sample with polycationic polyamine-coated particles to bind the polynucleotides under a first set of conditions and releasing the polynucleotides at a second set of conditions. The claim sets differ in that the instant claims are further drawn to processing the sample within a microfluidic device. 

The claims sets differ in that the patented methods are further drawn to particle volume and ratio of starting to releasing volumes.  However, the open claim language "comprising" of the instant claims encompasses the additional elements of the patent.  Therefore the instant claims are generic to the patent claims.




Claims 24, 30-33, 44-46, 53-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,324,372 in view of Chen et al 2004/0161788, published 19 August 2004).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods for processing polynucleotides comprising steps of contacting a sample with polycationic polyamine-coated particles to bind the polynucleotides under a first set of conditions and releasing the polynucleotides at a second set of conditions. 
The claim sets differ in that the instant claims are further drawn to processing the sample within a microfluidic device. 

The claims sets differ in that the patented methods are further drawn to particle volume and ratio of starting to releasing volumes.  However, the open claim language "comprising" of the instant claims encompasses the additional elements of the patent.  Therefore the instant claims are generic to the patent claims.
The claims sets differ in that the patented methods are further drawn to a lysing step and PAMAM-particles.  
However, the ‘372 specification defines PAMAM as a polycationic polyamine (paragraph spanning col. 15-16). The open claim language "comprising" of the instant claims encompasses the PAMAM species and additional elements of the patent.  Therefore the instant claims are generic to and not patentably distinct from the patent claims.


Claims 24, 30-33, 44-46, 53-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,710211 in view of Chen et al 2004/0161788, published 19 August 2004).

The claim sets differ in that the instant claims are further drawn to processing the sample within a microfluidic device. 
However Chen teaches a self-contained microfluidic method wherein the nucleic acids are eluted from affinity particles and transferred to an amplification chamber for amplification and detection (¶ 78) wherein the self-contained nucleic acid manipulation eliminates sample contamination. (e.g. ¶ 17).   Therefore one of ordinary skill would have reasonably utilized the modified the patent methods utilizing a self-contained microfluidic device for amplifying and detecting amplification the sample for the expected benefit of preventing sample contamination as desired in the art. 
The claim sets further differ in that the patented methods are further drawn to a lysing and washing step and PAMAM-particles.  
However, the ‘211 specification defines PAMAM as a polycationic polyamine (paragraph spanning col. 15-16). The open claim language "comprising" of the instant claims encompasses the PAMAM species and additional elements of the patent.  Therefore the instant claims are generic to and not patentably distinct from the patent claims.


Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of processing a sample within a microfluidic device having polycationic particles, the method binds nucleic acids under a first set of conditions and then releases the nucleic acids under as second set within a microfluidic device.  The patent claims are drawn to the microfluidic device comprising the components specifically defined for manipulating the instantly claimed sample and reagents.   Therefore it would have been obvious to the ordinary artisan to utilize the patent device for the instantly claimed method based on the expressly claimed uses for the components. 


	Claims 24, 30-33, 44-46, 53-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,217,143 in view of Chen et al 2004/0161788, published 19 August 2004).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods for processing polynucleotides comprising steps of contacting a sample with polycationic polyamine-coated particles to bind the polynucleotides under a first set of conditions and releasing the polynucleotides at a second set of conditions. 
The claim sets differ in that the instant claims are further drawn to processing the sample within a microfluidic device. 

The claim sets further differ in that the patented methods are further drawn to a lysing step, a washing step and PAMAM-particles.  
However, the ‘143 specification defines PAMAM as a polycationic polyamine (col. Lines 4-12). The open claim language "comprising" of the instant claims encompasses the PAMAM species and additional elements of the patent.  Therefore the instant claims are generic to and not patentably distinct from the patent claims.


Claims 24, 30-33, 44-46, 53-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,590,410 in view of Chen et al 2004/0161788, published 19 August 2004).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods for processing polynucleotides comprising steps of contacting a sample with polycationic polyamine-coated particles to bind the polynucleotides under a first set of conditions and releasing the polynucleotides at a second set of conditions. 

However Chen teaches a self-contained microfluidic method wherein the nucleic acids are eluted from affinity particles and transferred to an amplification chamber for amplification and detection (¶ 78) wherein the self-contained nucleic acid manipulation eliminates sample contamination. (e.g. ¶ 17).   Therefore one of ordinary skill would have reasonably utilized the modified the patent methods utilizing a self-contained microfluidic device for amplifying and detecting amplification the sample for the expected benefit of preventing sample contamination as desired in the art.
The claim sets further differ in that the patented methods are further drawn to a lysing step, a washing step and PAMAM-particles.  
However, the ‘410 specification defines PAMAM as a polycationic polyamine (col. Lines 4-12). The open claim language "comprising" of the instant claims encompasses the PAMAM species and additional elements of the patent.  Therefore the instant claims are generic to and not patentably distinct from the patent claims.


Claims 24, 30-33, 44-46, 53-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10,494,663.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods for processing polynucleotides comprising steps of contacting a sample with polycationic polyamine-
The claim sets differ in that the patent claims are further drawn to additional elements e.g. lysing the sample within a lysing chamber, specific temperatures, and reagents.  However the open claim language “comprising” of the instant claims encompasses the additional elements of the patent.   Therefore the instantly claimed invention is generic to and not patentably distinct from the patent. 
 


Claims 24, 30-33, 44-46, 53-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 10,604,788. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of processing a sample within a microfluidic device having polycationic particles, the method binds nucleic acids under a first set of conditions and then releases the nucleic acids under as second set.  The patent claims are drawn to the microfluidic device comprising the components specifically defined for manipulating the instantly claimed sample and reagents as defined in the instant claims.   Therefore it would have been obvious to the ordinary artisan to utilize the patent device for the instantly claimed method based on the expressly claimed uses for the components. 

Response to Arguments
Regarding the effective filing date discussed in the previous Office Action, Applicant has not traversed the statement. 
Regarding the previous rejections under 35 USC § 112 (a) and (b), the rejections are withdrawn in view of the amendments. 
Regarding the previous rejections under 35 USC § 103, Applicant asserts that the previously cited references do not teach the invention as newly claimed. 
The argument is deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection.
Regarding the previous rejections under non-statutory double patenting, Applicant has not traversed the rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1	000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/           Primary Examiner, Art Unit 1634